Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




2.      Claims 1-4, 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014 0085571 Kuroki et al.

The translation of Kuroki provided by the applicant is referenced below unless otherwise noted.

Regarding claims 1-4, 7, 8, and 11:

Kuroki discloses an adhesive composition containing diphenylmethane diisocyanate, which has 2 NCO groups, a polyether polyol, hydroxy propyl acrylate, and methyl ethyl ketone peroxide, which is the instantly claimed redox catalyst.  See Kuroki, page 19, lines 777-789, Synthesis Example 5.  The polyethylene glycol can be made by diol initiated opening of the epoxy rings of ethylene oxide.  This falls within the scope of the instantly claimed epoxy-modified polyether polyol according to the instant specification, page 7, lines 28-29.  The example contains 49 wt.% of polyether polyol and 51 wt.% of hydroxyl acrylate based on components (b) and (c) and a weight ratio of epoxy-modified polyether polyol to polyisocyanate of 1.2 which falls within the scope of the amounts of the instant claims.  

These amounts are slightly outside those of the instant claims 1 and 3.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the amounts of epoxy-modified polyether polyol and hydroxyl-containing acrylate of the instant claims, including the instant claims 1 and 3, in the above discussed composition of Kuroki because the exemplified amounts are very close to the instantly claimed amounts, Kuroki, page 8, lines 294-309 and page 8, lines 318-324 encompass amounts of the instant claims, and changing the amounts of Kuroki’s Synthesis Example 5 to be within the scope of the instantly claimed amounts would have been expected to change the properties of the composition only slightly.  See MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019], including “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").”

The exemplified composition of Kuroki discussed above does not contain silane coupling agent.
Kuroki, page 14, lines 555-557 generally discloses using silane coupling agents in their inventions to increase adhesion to the fiber material.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use silane coupling agents in the above discussed exemplified composition of Kuroki because they would have been expected to increase adhesion of the adhesive composition to the fibers.  This makes claim 1 obvious.
The hydroxyethyl acrylate is a hydroxyl containing acrylic acid derivative which falls within the scope of the instant claim 2.

Mixing the above components of Kuroki falls within the scope of the method steps per se of the instant claim 8.
The articles bound together of Kuroki fall within the scope of the instant claim 11.

Regarding claims 12-15:

Kuroki, page 14, lines 576-583 discloses adhering fibers by injecting, i.e. impregnating, their adhesive into them.  Kuroki, page 15, lines 584-587 discloses curing the adhesive.  Kuroki, page 15, lines 588-589 discloses adhering glass fibers of the instant cliam 13.  Kuroki, page 15, lines 606-607 discloses making objects of various shapes with the adhesives disclosed therein.  Kuroki, page 20, line 831 to page 21, line 2 discloses curing their adhesives by heating them.
The instant specification shows fan blades and sleepers made from polyurethanes to be known at page 1 under “Background”.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to perform the methods of the instant claims 12-15 with the adhesive compositions of Kuroki that are discussed above because Kuroki discloses making objects of any shapes with their composites, sleepers and blades made from urethanes were previously known as stated by the instant specification, and sleepers and blades of the instantly claimed dimensions would have been expected to have the properties of Kuroki’s composites and the dimensions thereof give only predictable results.

3.      Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014 0085571 Kuroki et al., as applied to claims 1-4, 7, 8, and 11-15 in paragraph 2 above, in view of US Pat. No. 6136880 Snowwhite et al.

The translation of Kuroki provided by the applicant is referenced below unless otherwise noted.

Regarding claims 5 and 6:

Kuroki is silent regarding the particulars and amounts of their silane coupling agents.
Snowwhite discloses silane coupling agents falling within the scope of the instant claim 5 at column 17, lines 58-60.  Note the gamma-methacryloxypropyl trimethoxysilane.
Snowwhite discloses using 1 wt.% silane coupling agent in similar compositions as those of Kuroki at column 18, lines 28-30.  This amount of silane coupling agent falls within the scope of the instant claim 6.         
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the silane coupling agents of the instant claim 5 in the amounts of the instant claim 6 as the silane coupling agents of Kuroki because Kuroki encompasses all silane coupling agents and amounts,  Snowwhite discloses silane coupling agents of the instant claim 5 and silane coupling agents in the instantly claimed amounts at column 17, lines 58-60 and column 18, lines 28-30, and the silane coupling agents of Snowwhite in the amounts of Snowwhite would have been expected to couple the exemplified adhesive of Kuroki discussed above to the fibers of their composites.

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762